273 S.W.3d 82 (2008)
McBAINE SOLUTIONS, INC., Respondent,
v.
George W. CARLISLE, Jr., Appellant.
No. ED 90108.
Missouri Court of Appeals, Eastern District, Division Two.
November 12, 2008.
George W. Carlisle, Jr., pro se.
Gregory F. Herkert, St. Louis, David W. White, and Jacqueline M. Sexton, Kansas City, for Respondent.
Before ROY L. RICHTER, P.J., LAWRENCE E. MOONEY, J., and GEORGE W. DRAPER III, J.

ORDER
PER CURIAM.
McBaine Solutions, Inc. (hereinafter, "McBaine") filed suit to enforce its mechanic's lien against George W. Carlisle, Jr. (hereinafter, "Homeowner") for work it performed in restoring and reconstructing Homeowner's residence. The trial court *83 entered judgment in favor of McBaine; Homeowner appeals pro se.[1]
We have reviewed the briefs of the parties and the record on appeal. We find no error. An extended opinion would have no precedential value. We have, however, provided a memorandum opinion for the use of the parties only setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).
NOTES
[1]  McBaine filed two motions taken with the case seeking to dismiss Homeowner's appeal or to strike Homeowner's brief. Homeowner filed a motion taken with the case to strike portions of McBaine's brief. All of the motions are denied.